 

 

Case 1:19-cv-00206-JRH-BKE Document 47 Filed 06/26/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

 

 

HELEEN CHRISTIAN, *
*

Plaintiff, ae

*

Ws ms CV 119-206

*

HCA HEALTHCARE, INC. and Si
SURGICARE OF AUGUSTA, INC., *
*

Defendants. *

ORDER

Before the Court is the Parties’ stipulation of dismissal
with prejudice. (Doc. 46.) All parties signed the stipulation.
Upon due consideration, the Court finds dismissal appropriate
pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii).

IT IS THEREFORE ORDERED that this matter is DISMISSED WITH
PREJUDICE. The Clerk is DIRECTED to TERMINATE all motions, if
any, and CLOSE this case. Fach party shall bear its own costs,
fees, and expenses.

ORDER ENTERED at Augusta, Georgia, this <évAday of June,

2020.

  
 
 

 

: HAL, CHIEF JUDGE
UNITED/ STATES DISTRICT COURT
RN DISTRICT OF GEORGIA

 
